Citation Nr: 1820436	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-44 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals, prostate cancer status post radical retropubic prostatectomy with incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1957 and from October 1968 to July 1974.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In this decision, the Agency of Original Jurisdiction (AOJ) granted service connection for residuals, prostate cancer status post radical retropubic prostatectomy with incontinence, and evaluated it as 40 percent disabling, effective August 14, 2002.  The Veteran filed a notice of disagreement (NOD) with the rating assigned for this disorder in August 2004, and perfected a timely appeal of this decision in September 2005.  

The Veteran testified via videoconference before the undersigned at a hearing at the Indianapolis RO in February 2018.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's urinary incontinence is manifested by urinary frequency and leakage, but he does not have any signs of renal dysfunction.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 60 percent for the urinary incontinence.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7542 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The record reflects that the Veteran sustained bladder incontinence following his prostate cancer diagnosis and subsequent radical retropubic prostatectomy in 1994.  The treatment records reflect that his prostate specific antigens (PSAs) were shown to be undetectable at less than 0.1 level following his procedure and final pathology.  

In the January 2004 rating decision, the RO granted service connection for the Veteran's prostate cancer residuals, and evaluated this disorder as 40 percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7542.  Following the Veteran's August 2004 NOD with the rating assigned for this decision, and his September 2005 VA Form 9, in the September 2006 rating decision, the RO increased the disability rating for this disorder to 60 percent disabling, effective from August 14, 2002 (date of claim), pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7542.  A neurogenic bladder disability must be rated according to the level of voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7542. Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day. Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Urinary incontinence or leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating. 38 C.F.R. § 4.115a.  The 60 percent is the highest disability rating allowed for voiding dysfunction under Diagnostic Code 7542.  

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night. A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night. 38 C.F.R. § 4.115a. 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months. A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a.

In addition to the rating criteria for voiding dysfunction discussed above, Diagnostic Code 7527 - for prostate gland injuries, infections, hypertrophy, and postoperative residuals - allows for a rating based on urinary tract infections, if those symptoms predominate. In this case, however, there is no indication that the service-connected prostate cancer residuals have manifested a predominant symptom of urinary tract infections; therefore, there is no basis for assigning a disability rating for residuals of prostate cancer under Diagnostic Code 7527.  38 C.F.R. § 4.115b.

With respect to renal dysfunction, a noncompensable rating is warranted when there are albumin and casts with history of acute nephritis; or, hypertension rated non-compensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101. A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Throughout the duration of the appeal, the Veteran has been in receipt of a 60 percent disability rating for his prostate cancer residuals.  After reviewing all the evidence, the Board finds that the Veteran's service-connected residuals, prostate cancer status post radical retropubic prostatectomy with incontinence, has predominantly been manifested by urine leakage requiring the use of absorbent material that must be changed more than four times per day, which is required by the current 60 percent rating.  However, the Veteran's prostate cancer residuals have not been manifested by local recurrence of cancer, or renal dysfunction.  

Review of the VA treatment records reflects his ongoing complaints of urinary incontinence.  However, these records are absent any complaints of, or treatment for, renal problems and/or renal dysfunction.  

At the May 2006 VA examination, the Veteran reported ongoing incontinence and impotence secondary to his prostate cancer.  The examiner noted that his PSA levels following the radical retropubic prostatectomy in 1994, had remained undetectable.  According to the Veteran, he developed significant incontinence following this prostatectomy, and his incontinence requires the use of 8 or 9 pads per day, which impairs his ability to participate in normal daily activities secondary to the large amount of leakage.  The Veteran stated that as a result of his urinary symptoms, he underwent the placement of a double cuff artificial urinary sphincter in 2005, which had significantly improved his incontinence.  However, he reported to still require the use of three pads per day, as well as an anticholinergic to help facilitate bladder storage.  The Veteran denied any problems with urinary tract infections or difficulty working the sphincter, and he also denied any weight loss, nausea, vomiting or other related complaints.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with incontinence and impotence, and noted that he continued to have problems with his quality of life despite surgical intervention related to his prostate cancer treatment.  The examiner further noted that the Veteran's prostate cancer was currently undetectable.    

Subsequent VA treatment records document the Veteran's ongoing symptoms of, and treatment for, his urinary incontinence.  Some of these records reflected improvement in his symptoms following the surgical placement of his artificial urinary sphincter.  The Veteran also attributed his improved symptoms to taking the medication oxybutynin.  During a number of his VA treatment visits, the Veteran denied experiencing abdominal pain and did not report any renal problems or dysfunction.  Indeed, during a majority of the treatment visits, physical evaluations of the gastrointestinal system and abdomen were shown to be normal with active bowel sounds in all quadrants and with no renal bruits noticed.  Some evaluations of the renal system reflected evidence of urinary incontinence.  

At the August 2015 VA examination, the Veteran provided his medical history and noted that he had undergone multiple artificial urinary sphincter revisions the past few years, the most recent one of which was in September 2014.  He reported mild urinary incontinence and stated that he uses about three pads/day and they are not soaked.  He also reported to have stress incontinence with urgency that he treats with medication.  The Veteran reported to experience voiding dysfunction that leads to urine leakage and requires the use of absorbent material that must be changed two to four times a day.  He also asserted that his voiding dysfunction requires the use of an artificial urinary sphincter.  According to the Veteran, his daytime voiding intervals are between two and three hours as a result of his voiding dysfunction.  He also denied any signs or symptoms of obstructed voiding, and further denied a history of recurrent symptomatic urinary tract or kidney infections.  When asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs or symptoms associated with his prostate cancer residuals, the examiner marked that he did not.  The examiner further noted that the Veteran did not experience any renal dysfunction associated with his condition.  

The assigned 60 percent disability rating is the maximum schedular disability rating under Diagnostic Code 7542 based on voiding dysfunction; therefore, a rating in excess of 60 percent is not available under this code.  While disability ratings in excess of 60 percent are available for prostate cancer residuals when there is renal dysfunction, the available evidence is negative for history of renal dysfunction.  In this regard, although the record shows that the Veteran underwent catheter placement in January 2014, the medical evidence does not reflect that he has experienced persistent edema and albuminuria with BUN 40 to 80 mg% or creatinine 4 to 8mg%; nor does the record reflect that the Veteran has been in generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  In this regard, the VA treatment records are negative for signs of edema and the laboratory findings reflect that his BUN level fluctuated from 8 to 26 throughout the years.  See VA treatment records dated in October 2007, March 2008, August 2011, June 2012, September 2012, July 2013, January 2014, March 2016, May 2017.  In addition, the Veteran's VA treatment records are predominantly devoid of any kidney abnormalities.  Although report of the May 2015 computed tomography (CT) of the abdomen and pelvis revealed a small soft tissue density lesion "exophytic" off the lower pole of the right kidney, it does not appear that these medical findings resulted in symptoms warranting an 80 percent rating for renal dysfunction under 38 C.F.R. § 4.115a.  Moreover, the remainder of the Veteran's medical records are absent any kidney problems, and at August 2015 VA examination, the Veteran denied a history of recurrent kidney infections.  

In addition, the VA treatment records do not show a creatinine level of 4 to 8mg% and Veteran denied any symptoms of unintentional weight loss, nausea, vomiting, diarrhea, or constipation.  Although he (the Veteran) reported to have occasional fatigue at the August 2012 VA treatment visit, he attributed this to interrupted sleep patterns due to his incontinence, and the fact that he frequently awakens to change his pads and briefs.  The Board acknowledges that the Veteran reported weight loss of eleven pounds in six months at the April 2012 VA treatment visit.  However, he stated that this was intentional and due to health reasons.  Also, at no time has the Veteran reported to experience anorexia or limitation of exertion.  

The Board also takes note of private treatment records issued from Indiana University Health and dated in May 2017 that focus on treatment for his abdominal symptoms and gastrointestinal bleeding due to his diverticulosis.  However, these records are absent any complaints of, or treatment for, genitourinary symptoms or problems.  

Indeed, as noted above, the most recent VA examination is negative for a history of renal dysfunction or kidney infections.  In addition, the Veteran described his urinary incontinence as mild at his examination, and stated that he uses about three pads/day, which is suggestive of improvement in his symptoms.  In this regard, the Board notes that the Veteran reported that his urinary incontinence had improved during his more recent VA treatment visits.  See VA treatment records dated in September 2014 and May 2015.  Indeed, at the June 2015 VA treatment visit, the Veteran stated that he uses about three pads per day that do not end up soaked.  Also, at the September 2015 VA treatment visit, the Veteran denied experiencing any urinary or bowel incontinence.  

The Board acknowledges the Veteran's hearing testimony, wherein he testified that wears pull-ups and has to change them a minimum of five times a day and twice at night most nights.  According to the Veteran, he uses seven or eight pads throughout a 24 hour period, and as a result, he cannot drink much because he feels as though he is constantly leaking.  The Veteran also testified that the effect of his urinary symptoms take away from the quality of his life given how difficult it is to control these symptoms.  However, the Veteran denied experiencing any kidney issues or renal problems.  

The Veteran is competent to report symptoms he experiences, to include urinary urgency and frequency, and the Board finds him to be credible.  However, his reports do not satisfy the schedular criteria for a rating in excess of 60 percent for urinary incontinence.  As noted above, sixty percent is the maximum rating allowed for a voiding dysfunction based on urine leakage.  A rating in excess of 60 percent is not possible based on urinary frequency, obstructed voiding, or urinary tract infection, and there was no evidence of renal dysfunction that would warrant a rating in excess of 60 percent throughout the period on appeal.

The Board can point to no other diagnostic code that would apply to the Veteran's prostate cancer residuals and afford him higher ratings.  To the extent the Veteran's disability is manifested by a combination of urine leakage, frequency, and obstruction, separate ratings cannot be assigned as only the predominant area of dysfunction is considered for rating purposes.  38 C.F.R. § 4.115a.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 60 percent for residuals, prostate cancer status post radical retro-pubic prostatectomy with incontinence. Because the preponderance of the evidence is against the appeal for an increased rating in excess of 60 percent for the entire rating period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.§ 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

In denying the claim for a higher schedular rating at any time during the appeal period, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2017).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected prostate disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of prostate cancer with the established criteria found in the rating schedule for voiding dysfunction shows that the rating criteria reasonably describes the Veteran's residuals and symptomatology; as discussed above, the rating criteria considers urinary frequency and incontinence. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his residuals prostate cancer status post radical retropubic prostatectomy with incontinence.  The Board acknowledges that the Veteran underwent the radical prostatectomy in 1994.  The record further reflects that he underwent an artificial urinary sphincter placement procedure in March 2005, an artificial sphincter removal procedure due to infected urinary sphincter in June 2012,  another sphincter replacement procedure in July 2013, and two artificial sphincter revision procedures in January and September 2014.  However, these operations occurred over a timespan of nearly ten years, and therefore, the Board does not find them to be frequent in nature.  Furthermore, other than the radical prostatectomy, it does not appear that he was hospitalized for longer than one day following each of these procedures.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The record reflects that the Veteran voluntarily retired from his job at the U.S. Postal Service in 1996.  At the March 2006 VA examination in connection to his low back disability (which is not currently on appeal) he informed the examiner that the cause of his retirement was his age and the duration of his work. In addition, the August 2015 VA examiner determined that the Veteran's residuals of prostate cancer do not impact his ability to work.  Further, there is nothing in the record to show that he was forced to retire and is currently unable to obtain any type of employment as a result of his prostate disability. Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase. See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The record reflects that the issue of entitlement to a TDIU was raised during the appeal by way of the Veteran's October 2015 notice of disagreement (NOD).  However, during his February 2018 hearing, the Veteran indicated that he did not wish to pursue his claim for entitlement to a TDIU.  In light of the Veteran's contentions and expressed desire, the Board finds that no further discussion of a TDIU is necessary.



	(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 60 percent for residuals, prostate cancer status post radical retropubic prostatectomy with incontinence is denied.  




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


